Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 9/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The limitation “an application area” has been interpreted as an area of space where a reagent is capable of being applied.
The limitation “a sample placement area” has been interpreted as an area of space where a sample is capable of being applied.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a moving mechanism that moves at least one of the sample plate and the nozzle” in claim 1, “a spray mechanism that sprays the reagent from the nozzle” in claim 1, “a control unit that controls the moving mechanism and the spray mechanism…” in claim 1, “a first movement processing unit that relatively moves the sample plate and the nozzle…” in claim 2, and “a second movement processing unit that relatively moves the sample plate and the nozzle…” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0016] of the Pre-Grant Publication of the instant Application, US 2021/0102966 A1 (Tsukahara et al., hereinafter “Tsukahara”) teaches the moving mechanism being a motor. For purposes of examination, the examiner will interpret the moving mechanism to be a motor, and equivalents thereof. [0029] of Tsukahara teaches the spray mechanism being a reagent storage section, pipes, resistance pipe, gas source, and switching valves. For purposes of examination, the examiner will interpret the spray mechanism to be a reagent storage section, pipes, resistance pipe, gas source, and switching valves, and equivalents thereof. [0028] of Tsukahara teaches the control unit being a CPU. For purposes of examination, the examiner will interpret the control unit to be a CPU, and equivalents thereof. [0030] of Tsukahara teaches the first movement processing unit being part of a CPU. For purposes of examination, the examiner will interpret the first movement processing unit to be part of a CPU, and equivalents thereof. [0030] of Tsukahara teaches the second movement processing unit being part of a CPU. For purposes of examination, the examiner will interpret the second movement processing unit to be part of a CPU, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, 4th to Last Ln.-Last Ln. recites, “moves the spray spot in the sample placement area after a spray amount of the reagent from the nozzle…become constant”. However, it is unclear what the term spray amount becoming constant means. Does this refer to the total amount of reagent sprayed from the nozzle becoming constant, i.e. all the reagent has been sprayed from the nozzle? Or does this refer to the rate of reagent sprayed from the nozzle becoming constant? Further clarification as needed. As the interpretation where the spray spot is moved after all the reagent has been sprayed from the nozzle would result in no reagent being applied to the sample placement area, the above limitation has been examined as moving the spray spot to the sample placement area after a rate of reagent sprayed from the nozzle becomes constant.
Claims 2-4 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzig (Translation of CH Pub. No. 615356) in view of Gueller et al. (US Pub. No. 2019/0270102; hereinafter Gueller).

Regarding claim 1, Kreuzig discloses a pretreatment device for MALDI which applies a reagent to an application area including a sample placement area by spraying the reagent from a nozzle to a sample placed in the sample placement area on a sample plate (Pg. 4 3rd to Last Para., reagent is sprayed onto a slab using a spray nozzle, Pg. 4 Last Para.-Pg. 5 2nd Para.). The pretreatment device comprises: 
	a moving mechanism that moves at least one of the sample plate and the nozzle (Pg. 4 Last Para.-Pg. 5 2nd  Para., a motorized disc holder 1 and a motor-driven spray vessel holder 2, see Figs. 1 and 2. See also the Claim Interpretation section of this instant Office Action, where the moving mechanism has been interpreted under 35 U.S.C. 112(f) as a motor and equivalents thereof).
	A spray mechanism that sprays the reagent from the nozzle (Pg. 4 Last Para.-Pg. 5 2nd Para., see Figs. 1 and 2 at spray vessel 3. The spray mechanism has been interpreted under 35 U.S.C. 112(f) as being a reagent storage section, pipes, resistance pipe, gas source, and switching valves, and equivalents thereof as shown in the Claim Interpretation section. As the spray vessel performs the same function as a reagent storage section, pipes, resistance pipe, gas source, and switching valves, is interchangeable with a reagent storage section, pipes, resistance pipe, gas source, and switching valves, and there are not substantial differences between an spray vessel and a reagent storage section, pipes, resistance pipe, gas source, and switching valves, the spray vessel is an equivalent. See MPEP 2183).
	The moving mechanism and the spray mechanism are controlled to spray the reagent from the nozzle to the sample plate while relatively moving the sample plate and the nozzle (Pg. 4 Last Para.-Pg. 5 3rd Para., the plate and spray nozzle move at right angles to one another to spray a uniform layer onto the plate). 
	The reagent is applied to the entire application area by moving a spray spot of the reagent sprayed from the nozzle, on the sample plate from a start point to an end point, and the spray spot is moved in the sample placement area after a moving speed of the spray spot becomes constant (Pg. 4 Last Para.-Pg. 5 3rd Para., the speeds at which the two holders move perpendicularly to each other can be adjusted, and the speeds are constant. Therefore, the spray spot is capable of being moved to a sample placement area (defined in the Claim Interpretation section of this instant Office Action as a region of space where a sample is capable of being applied) once a moving speed of the spray spot becomes constant).
	Kreuzig fails to explicitly disclose:
A control unit that control the moving mechanism and the spray mechanism;
That the control unit applies the reagent to the entire application area, and moves the spray spot in the sample placement area after a spray amount of the reagent from the nozzle becomes constant.
	Gueller is in the analogous field of spraying processes for coating a substrate (Gueller [0010]). Gueller teaches a control unit that control a moving mechanism and a spray mechanism (Gueller; [0074], [0077]-[0079]. See the Claim Interpretation section of this instant Office Action, where the control unit has been interpreted as a CPU, and equivalents thereof). The control unit applies the reagent to the entire application area, and moves the spray spot in the sample placement area after a spray amount of the reagent from the nozzle becomes constant (Gueller; [0074], [0077]-[0079], the speed with which the paint formulation can be varied. Therefore, the CPU is capable of moving the spray spot into a sample placement area after a spray rate of reagent from the nozzle becomes constant. See also [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the moving mechanism and spray mechanism in the pretreatment device of Kreuzig by including a control unit that controls the moving mechanism and the spray mechanism, the control unit applying the reagent to the entire application area, and moving the spray spot in the sample placement area after a spray amount of the reagent from the nozzle becomes constant as in Gueller. The motivation would have been that Gueller teaches that a control unit will enable the spraying operation to proceed automatically (Gueller [0036]-[0037]), thereby reducing operating costs and minimizing the chances of human error. Further, only moving the spray spot to the sample placement area after a spray amount of the reagent from the nozzle becomes constant would ensure that the thickness of the reagent coating on the sample placement area is uniform.
	Note: The instant Claims contain a large amount of functional language (ex: “that moves…”, “that sprays the reagent…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	Further note: “a control unit that…” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the control unit such as “programmed to…”, “configured to…”.
	Further note: With regards to the pretreatment device being for MALDI which applies a reagent to an application area including a sample placement area by spraying the reagent area from a nozzle to a sample placed in the sample placement area on a sample plate, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”

Regarding claim 2, modified Kreuzig discloses the pretreatment device for MALDI according to claim 1. Modified Kreuzig further discloses the control unit (see Claim 1 above at Gueller teaching the control unit in [0074], [0077]-[0079]).
	Modified Kreuzig fails to explicitly disclose that the control unit a.
	Gueller further teaches a control unit that includes a first movement processing unit that relatively moves the sample plate and the nozzle along a first direction, and a second movement processing unit that relatively moves the sample plate and the nozzle along a second direction intersecting the first direction (Gueller; [0074], [0077]-[0079], the controller, which is a computer, is capable of moving the substrate up and down as well as back and forth. See the Claim Interpretation of this instant Office Action, where the first movement processing unit and second processing unit have each been interpreted under 35 U.S.C. 112(f) as part of a CPU, and equivalents thereof). The control unit moves the spray spot from the start point to the end point by executing the relative movement of the sample plate and the nozzle alternately in the first direction and the second direction (Gueller; [0074], [0077]-[0079], the computer of Gueller appears capable of moving the sample plate and nozzle alternatively in the first and second directions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit in the pretreatment device of modified Kreuzig to include a first movement processing unit that relatively moves the sample plate and the nozzle along a first direction, and a second movement processing unit that relatively moves the sample plate and the nozzle along a second direction intersecting the first direction, the control unit moving the spray spot from the start point to the end point by executing the relative movement of the sample plate and the nozzle alternately in the first direction and the second direction as in Gueller. The motivation would have been that Gueller teaches that a substrate that is moved in two dimensions in a plane aligned transversely with respect to a direction of spray applied to the substrate will result in a substrate that is completely coated and with a uniform layer thickness (Gueller; [0074], [0077]-[0079], [0020]).

Regarding claim 3, modified Kreuzig discloses the pretreatment device for MALDI according to claim 2. Modified Kreuzig further discloses that the spray spot is moved outside the sample placement area when the spray spot is moved from the start point along the first direction, and then the spray spot is moved in the sample placement area when the spray spot is moved again along the first direction after being moved in the second direction (as the control unit of modified Kreuzig is capable of moving the spray spot in a first direction, and then a second direction orthogonal to the first direction, the control unit of modified Kreuzig is capable of moving the spray spot as claimed).

Regarding claim 4, modified Kreuzig discloses the pretreatment device for MALDI according to claim 2. Modified Kreuzig further discloses that the spray spot is moved outside the sample placement area when the spray spot is moved along the second direction (as the control unit of modified Kreuzig is capable of moving the spray spot in a first direction, and then a second direction orthogonal to the first direction, the control unit of modified Kreuzig is capable of moving the spray spot as claimed. Further, the sample placement area has been examined as any area of space where a sample is capable of being applied, as shown in the Claim Interpretation section of this instant Office Action).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/J.M./             Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798